Exhibit 10.1

CONSULTING AGREEMENT

This CONSULTING AGREEMENT (“Agreement”), is made and entered into as of this 1st
day of October, 2012, by and between U.S. SILICA COMPANY, a Delaware corporation
(the “Company” or “USS”), and WILLIAM A. WHITE (“Consultant”).

RECITALS

WHEREAS, the Company desires to secure the Consultant’s continuous services
notwithstanding his voluntary resignation from employment with the Company, and
the Consultant desires to provide such services to the Company; and

WHEREAS, the Consultant has and will obtain certain confidential information of
the Company and the Consultant acknowledges and understands that, during the
course of the performance of his services pursuant to this Agreement, the
Consultant will become familiar with certain confidential information of the
Company which is exceptionally valuable to the Company and vital to the success
of the Company’s business; and

WHEREAS, the Company and the Consultant desire to protect such confidential
information from disclosure to third parties or use of such information to the
detriment of the Company.

NOWTHEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto acknowledge and agree as
follows:

TERMS

PART ONE

NATURE AND TERM OF SERVICES

 

  1.01 Services. The Company hereby agrees to engage the Consultant to perform,
and the Consultant hereby agrees to perform, such consulting services relating
to the Company’s finances and financial reporting and other related services, as
requested by Senior Management of the Company (the “Consultant’s Services”).
Services may also relate to Consultant’s past work with the Company. Consultant
agrees to use his best efforts in providing the Consultant’s Services to the
Company and in fulfilling his duties and obligations pursuant to the terms of
this Agreement.

 

  1.02 Non-Compete. The Consultant agrees that he will not during the term
hereof (as that term is hereinafter defined) contact (except for purposes of
social contacts or employment references), perform work for, or perform services
for, directly or indirectly, any competing silica producer or processor.

 

  1.03 Days Worked. There shall be no minimum requirement for days worked by the
Consultant during the Term.



--------------------------------------------------------------------------------

  1.04 Term. The term of the Agreement (the “Term”) shall begin on January 1,
2013, and shall continue through December 31, 2013. The term of this Agreement
may be extended for additional annual terms by mutual written agreement of the
parties.

 

  1.05 Status as Independent Contractor. Nothing contained in this Agreement
shall be construed as creating a relationship between Company and Consultant
other than that of independent contractor. Consultant shall not be deemed an
agent of the Company or of any other company affiliated with the Company, and
Consultant shall have no right, power or authority to act in any way in the name
of the Company or its affiliated companies.

PART TWO

COMPENSATION

 

  2.01 Fees. During the Term of this Agreement, the Company shall pay to the
Consultant at the rate of $1,500.00 per day. However, in consideration of those
further covenants made by Consultant in this Agreement, the Company agrees to
pay to Consultant a minimum of $15,000.00 per calendar quarter in fees
notwithstanding the failure of the Company to utilize Consultant’s services to
such extent in such calendar quarter. All fees paid to Consultant pursuant to
this Agreement are in addition to the Company’s obligation to pay Consultant
under his Employment Agreement or any other obligation of the Company.
Consultant is aware that from all fees paid herein Consultant will be obligated
to pay any and all federal and state taxes, including but not limited to the
employer’s share of FICA taxes.

 

  2.02 Benefits. The Consultant and the Company acknowledge and agree that as
the Consultant is an independent contractor, the Company shall not, and shall
have no obligation to, by reason of this Agreement, provide the Consultant with
any benefits (including, but not limited to, any health, disability, deferred
compensation, severance, insurance, profit sharing, or pension benefits)
pursuant to this Agreement; however, this provision shall have no effect on
Company benefits otherwise due to the Consultant as a retiree of the Company or
benefits, incentives or other compensation provided or due to the Consultant by
the Company or its affiliates.

 

  2.03

Expenses. During the Term of this Agreement, the Consultant shall be reimbursed
by the Company for all ordinary and necessary out-of-pocket expenses for travel,
lodging, meals, or any other similar expenses incurred by the Consultant in
performing the Consultant’s Services for the Company (including mileage
reimbursement at the established IRS rate in the event Consultant is required to
use his personal vehicle on Company business), to the extent that such
expenditures meet the requirements of the Internal Revenue Code of 1986, as
amended (the “Code”), for deductibility by the Company for federal income tax
purposes and which are substantiated and documented by the Consultant as
required by the Code and in accordance with policies established by the Company
from time to time (i. e., Consultant must file with the Company a standard
expense report using an Excel

 

2



--------------------------------------------------------------------------------

  form approved by the Company). It is understood and agreed that the Company
will reimburse the Consultant for mileage to/from his residence to the Frederick
office, in the even that he is asked to work at the Frederick office.

 

  2.04 Payment of Fees and Expenses. Consultant agrees to furnish Company a
monthly statement for any month in which Consultant has worked for Company, such
statement to itemize the days worked, together with a monthly expense statement.
Such statement shall be sent by e-mail to James I. Manion, General Counsel,
manion@ussilica.com., or such other person as the Company may designate. Company
agrees to pay such statement within ten business days after receipt. Consultant
further agrees to sign and deliver to Company upon request an IRS Form W-9 if
needed, and Consultant certifies he is not subject to “backup withholding”.

PART THREE

CONFIDENTIAL INFORMATION AND COMPETITION

 

  3.01 Definition of Confidential Information. For the purposes of this
Agreement, the term “Confidential Information” shall mean, but shall not be
limited to information which is proprietary Company information which is not
generally known to the public through legitimate origins, and which includes,
but is not limited to, non-public financial information, income statements,
balance sheets, cash flow statements, financial projections and models,
information regarding Company customers and Company products, policies,
procedures or manuals of the Company, and information concerning the operations
of the Company. The Company and the Consultant acknowledge and agree that the
foregoing Confidential Information is extremely valuable to the Company and
shall be deemed to be a “Trade Secret”. For the purposes of this Section 3.01,
such information is “not generally known to the public through legitimate
origins” if it is not generally known to third parties who can obtain economic
value from its disclosure and use and is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy or confidentiality.
In the event that any part of the Confidential Information becomes generally
known to the public through legitimate origins (other than by the breach of this
Agreement by the Consultant), that part of the Confidential Information shall no
longer be deemed Confidential Information for the purposes of this Agreement,
but the Consultant shall continue to be bound by the terms of this Agreement as
to all other Confidential Information.

 

  3.02 Non-Disclosure of Confidential Information. The Consultant will not prior
to, during, or after termination of, this Agreement, in any form or manner,
directly or indirectly, divulge, disclose or communicate to any person, entity,
firm, corporation or any other third party, or utilize for the Consultant’s
personal benefit or for the benefit, any Confidential Information.

 

  3.03 Delivery Upon Termination. Upon termination of this Agreement for any
reason, the Consultant will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, or any other documents which contain Confidential Information as
defined above in Section 3.01(collectively, the “Documents”).

 

3



--------------------------------------------------------------------------------

  3.04 Equitable Remedies. The Consultant agrees and acknowledges disclosure of
Confidential Information in breach of this Agreement will result in immediate
and irreparable harm to the business and goodwill of the Company and that
monetary damages and remedies at law for such breach would be inadequate. The
Company shall therefore be entitled to apply for and receive from any court of
competent jurisdiction an injunction to restrain any violation of this Agreement
and for such further relief as the court may deem just and proper, and the
Consultant shall, in addition, pay to the Company the Company’s costs and
expenses in enforcing such terms (including court costs and reasonable
attorneys’ fees).

 

  3.05 Continuing Obligation. The obligations, duties and liabilities of the
Consultant pursuant to this Part Three of this Agreement are continuing,
absolute and unconditional and shall remain in full force and effect as provided
therein despite any termination of this Agreement for any reason whatsoever, for
two years after the termination of this Agreement.

PART FOUR

INSURANCE

 

  4.01 Insurance. The Consultant shall not be required to obtain professional
liability insurance to insure the performance of his duties under this
Agreement. In the event that the Company subsequently decides to require the
Consultant to obtain such professional liability insurance, the Company shall
reimburse the Consultant in full for the cost of the premium.

PART FIVE

MISCELLANEOUS

 

  5.01 Assignment. Except as provided in this Section 5.01, the Consultant and
the Company acknowledge and agree that the covenants, terms and provisions
contained in this Agreement and the rights of the parties hereunder cannot be
transferred, sold, assigned, pledged or hypothecated; provided, however, that
this Agreement shall be binding upon and inure to the benefit of the Company and
any successor to or assignee of all or substantially all of the business and
property of the Company. In addition, the Company may assign its rights
hereunder to a direct or indirect subsidiary, affiliated company, or division of
the Company without the consent of the Consultant.

 

  5.02 Entire Agreement. This Agreement contains the entire agreement between
the parties concerning this Consulting Agreement and shall not be modified
except in writing by the parties hereto. As previously stated, this Consulting
Agreement shall have no effect on Executive’s Employment Agreement dated
December 21, 2011 with the Company.

 

4



--------------------------------------------------------------------------------

  5.03 Severability. If any phrase, clause or provision of this Agreement is
declared invalid or unenforceable by a court of competent jurisdiction, such
phrase, clause or provision shall be deemed severed from this Agreement, but
will not affect any other provisions of this Agreement, which shall otherwise
remain in full force and effect. If any restriction or limitation in this
Agreement is deemed to be unreasonable, onerous and unduly restrictive by a
court of competent jurisdiction, it shall not be stricken in its entirety and
held totally void and unenforceable, but shall remain effective to the maximum
extent permissible within reasonable bounds.

 

  5.04 Notices. Any notice, request or other communication required to be given
pursuant to the provisions hereof shall be in writing and shall be deemed to
have been given when delivered in person, or by certified mail through the U. S.
Post Office with return receipt requested, to the addresses shown below, such
notices when given by overnight delivery service to be deemed effective on next
business day after sending.

 

  5.05 Waiver. The waiver by the Company or the Consultant of any breach of any
term or condition of this Agreement shall not be deemed to constitute the waiver
of any other breach of the same or any other term or condition hereof.

 

  5.06 Use of Company Vehicles. Any use of Company vehicles by Consultant shall
be in accordance with the Company’s Vehicle Safety & Usage Policy dated
8/15/2005, as amended.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COMPANY: U. S. SILICA COMPANY By:  

/s/ Bryan A. Shinn

  Bryan A. Shinn   President & C. E. O. 8490 Progress Drive, Suite 300
Frederick, MD 21701 CONSULTANT:

/s/ William A. White

WILLIAM A. WHITE [home address]

 

5